NOTICE OF ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 September 2021 has been entered.
 
Status of Application 
The terminal disclaimer and response filed on 08 September 2021 are acknowledged.  Claims 1, 8-9, 14, 17-20, 26-27, 41, 43, 46 and 81-83 are pending and subject to examination on the merits.
There were five non-statutory double patenting rejections in the previous Office action.  The rejections over applications 15/213,300 and 16/203,016 is withdrawn as the these applications have been abandoned.  The rejection over US Patents 10,188,708 and 10,188,707 is withdrawn in view of the terminal disclaimer (see below).  The rejection over co-pending application 15/190,126 is withdrawn as it the only remaining rejection of record and said application is a later filed application (See MPEP 804(I)(B)(1) and Applicants remarks, p. 6).

Terminal Disclaimer
The terminal disclaimer filed on 08 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted for US Patents 10,188,708 and 10,188,707 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1, 8-9, 14, 17-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20, 26-27, 41, 43, 46 and 81-83, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 19 November 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn compositions comprising an enolase polypeptide in a complex with a muscle targeting moiety and methods of treating various glucose imbalance problems in patients, e.g. decreasing blood glucose, treating diabetes, improving insulin response, increasing glucose tolerance, etc. by administering the enzyme enolase 1 (Enol) or a fragment thereof both of which have glycolytic activity.  While enolase is well known in the art, its function in treating diabetes and glucose levels as claimed was not known.  Rather, said enzyme is known to be overexpressed in tumors, is associated with claims 1, 8-9, 14, 17-20, 26-27, 41, 43, 46 and 81-83 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        09 September 2021